department of the treasury internal_revenue_service teige eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date date feb person to contact identification_number contact telephone number uil lun certified mail - return receipt requested dear ‘this is a final revecation letter as to your exempt status under sec_501 of the internal reverme code ‘lhe internal revenue service’s recognition of your organization as an organization described in sec_501 is hereby revoked effective january we have made this determination for the folowing reason s sec_501 and ‘ sec_1 c exempts from income_tax clubs organized for pleasure recreation and other nonprofitable purposes where substantially_all activities are for such purposes and no part of the net carnings inure to the benefit of any private shareholder public law provides that social clubs are permitted to receive up to of their gross_receipts from sources outside of their membership without losing their tax-exempt status and that within that not more than of gross_receipts should be derived from the or services by members of the public your organization has exceeded the fifteen percent non-member threshold as outlined in puble law on a recurring basis use of a social club’s facilities as such you failed to meet the requirements of sec_501 and ‘treas reg c and you do not qualify for exemption you are required to file federal_income_tax returns on jform ‘these returns should be - and for all filed with the appropriate service_center for the year ending december years thereafter processing of income_tax returns and assessment of any taxes due will not be delaved should a petition for declaratory_judgment be filed under sec_7428 of the internal revenue cade if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the cleck of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone number listed in your local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also call the internal_revenue_service taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate its gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours oo neoke i nclosures publication maria hooke director eo examinations a department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date date taxpayer_identification_number form tax_year ended person to contact id number employee id contact numbers telephone fax manager’s name id number employee id manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter letter rev catalog number 34809f the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 form 4621-a publication publication letter rev catalog number 34809f department of the ‘t'reasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx issue whether irc sec_501 given that its income from nonmember sources exceed the permissible limitations facts continues to qualify as a social_club under internal_revenue_code was granted tax-exemption under sec_501 on march14 19xx per the club’s form_1024 application_for tax exempt status the purpose of the organization is promotion of social welfare of the members with daily social activities at the clubhouse holiday parties and annual dinner dance members must be is by birth or married to a spouse who the organization's form_990 was selected for examination for period ending december 20xx due to the reporting of investment_income that exceeds the limitation our examination determined that the revenue reported as investment_income was derived from the rental of two second floor apartments above the organization’s clubhouse inspection of the organization's filed forms for years 20xx discloses similar levels of revenue from nonmember sources that exceed both the and limitations as illustrated in the table below and 20xx reported revenue 20xx 20xx 20xx membership dues investment_income fundraising total income nonmember income as a percentage of total income form 886-a cev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx law internal_revenue_code sec_501 exempts from federal_income_tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and not part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c of the income_tax regulations provides that in general the exemption extends to social and recreation clubs supported solely by membership fees dues and assessments however a club that engages in a business such as making its social and recreational facilities open to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 a prior to its amendment in sec_501 required that social clubs be operated exclusively for pleasure recreation and other nonprofitable purposes public law amended the exclusive provision to read ‘substantially' in order to allow an sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law senate report no 2d session c b further states a within the percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts b thus a social_club may receive investment_income up to the full percent of its gross_receipts if no income is derived from non-members' use of club facilities c in addition the committee report states that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula revrul_66_149 holds a social_club as not exempt as an organization described in internal_revenue_code sec_501 where it derives a substantial part of its income from non- member sources revproc_71_17 sets forth the guidelines for determining the effect of gross_receipts derived from the general public's use of a social club's facilities on exemption under internal_revenue_code sec_501 where nonmember income from the usage exceeds the standard as outlined in this revenue_procedure the conclusion reached is that there is a non-exempt purpose and operating in this manner jeopardizes the organization's exempt status form 886-arev department of the treasury - internal_revenue_service page -2- form_886 a name of ‘taxpayer schedule no or exhibit year period ended explanation of items department of the ‘t'reasury - internal_revenue_service 20xx taxpayer’s position the taxpayer’s representative revocation at this time government ’s position indicated that organization most likely to agree to has exceeded the nonmember income thresholds permitted in public law for organizations exempt under sec_501 on a recurring basis during tax years and december ending december 20xx 20xx december 20xx consequently revocation of the under sec_501 is warranted exempt status as an organization exempt conclusion based on the above facts and circumstances and in light of the statutory law and rulings cited the club does not qualify for tax-exemption under sec_501 and should be revoked the proposed date of the revocation is january 20x department of the treasury - internal_revenue_service form 886-aev page -3-
